            Case
  Fill in this      18-68840-jrs
               information to identify yourDoc
                                            case:24                  Filed 01/25/19 Entered 01/25/19 15:44:56                                 Desc Main
                                                                     Document      Page 1 of 12
  Debtor 1              Scottie                   Lamar                 Cousins
                        First Name                Middle Name           Last Name


  Debtor 2
  (Spouse, if filing)   First Name                Middle Name           Last Name                                 ■    Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed. Amendments to
United States Bankruptcy Court for the Northern District of Georgia
                                                                                                                       sections not listed below will be
                                                                                                                       ineffective even if set out later in this
 Case number            18-68840-JRS                                                                                   amended plan.
  (if known)


                                                                                                      3.4, 4.4, 6.1, 9.1



Chapter 13 Plan
NOTE:                           The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                                in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                                Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                                No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                                As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                                to time be amended or superseded.

   Part 1:                 Notices

To Debtor(s):                   This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                                option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                                rulings may not be confirmable.

                                In the following notice to creditors, you must check each box that applies.

To Creditors:                   Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                Check if applicable.

                                  ■    The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                       § 4.4.
                                You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                                have an attorney, you may wish to consult one.

                                If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                                otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                Bankruptcy Rule 3015.

                                To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                                deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                                The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                                controlling, unless the Bankruptcy Court orders otherwise.

                                The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                                not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                                checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                             A limit on the amount of a secured claim, that may result in a partial
                                     § 1.1                                                                                   ■ Included                   Not Included
                                             payment or no payment at all to the secured creditor, set out in § 3.2
                                             Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                     § 1.2                                                                                   ■ Included                   Not Included
                                             security interest, set out in § 3.4

                                     § 1.3   Nonstandard provisions, set out in Part 8                                           Included             ■ Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                           Page 1 of 8
            Case 18-68840-jrs               Doc 24         Filed 01/25/19 Entered 01/25/19 15:44:56                                  Desc Main
                                                           Document      Page 2 of 12
Debtor Scottie Lamar Cousins                                                                Case number 18-68840-JRS

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:      ■   36 months              60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay           $700.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
        ■    The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                  7/2019                 $800.00 per        month        Progressive Leasing Paid Off


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
             Debtor(s) will retain any income tax refunds received during the pendency of the case.
        ■    Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years 2019, 2020, 2021                            , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                       Page 2 of 8
            Case 18-68840-jrs               Doc 24         Filed 01/25/19 Entered 01/25/19 15:44:56                               Desc Main
                                                           Document      Page 3 of 12
Debtor Scottie Lamar Cousins                                                              Case number 18-68840-JRS
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
        ■    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                             Page 3 of 8
               Case 18-68840-jrs               Doc 24         Filed 01/25/19 Entered 01/25/19 15:44:56                                    Desc Main
                                                              Document      Page 4 of 12
Debtor Scottie Lamar Cousins                                                                   Case number 18-68840-JRS
           ■   The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
               For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set out in the
               column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court orders otherwise, the value
               of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
               each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and the Chapter 13 General Order to request
               determination of the amount of the secured claim.
               For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion of any allowed
               claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a
               creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety as an unsecured claim
               under Part 5 of this plan.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
               of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under
               11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
        Check Name of creditor                Estimated      Collateral and      Value of        Amount of            Amount of    Interest    Monthly          Monthly
        only if                               amount of      date of purchase    collateral      claims senior to     secured      rate        pre-             post-
        motion                                total claim                                        creditor's claim     claim                    confirmation     confirmation
+       to be                                                                                                                                  adequate         payment
        filed                                                                                                                                  protection
                                                                                                                                               payment

                Capital One Auto Finance        $17,000.00 2014 Kia Optima          $10,000.00               $0.00 $10,000.00            5%            $50.00        $50.00
 -                                                         3/2014

§ 3.3     Secured claims excluded from 11 U.S.C. § 506.

          Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
           ■   The claims listed below were either:
               (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
               personal use of the debtor(s), or
               (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
               These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
               § 1328, at which time the lien will terminate and be released by the creditor.
        Name of creditor                Collateral                       Purchase date         Estimated            Interest   Monthly                 Monthly post-
                                                                                               amount of claim      rate       pre-confirmation        confirmation
+                                                                                                                              adequate protection     payment to creditor
                                                                                                                               payment                 by trustee

        Check Into Cash                 2007 Chevy Suburban                     1/2017                $5,000.00           5%                  $50.00                 $50.00
 -
§ 3.4     Lien avoidance.

          Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
               The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
           ■   The judicial liens and/or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
               the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless the Bankruptcy Court orders otherwise, a judicial lien or security
               interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan.
               The amount of the claim secured by the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the
               extent allowed. The amount, if any, of the claim secured by the judicial lien or security interest that is not avoided will be paid in full as a
               secured claim under the plan to the extent allowed. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
               avoided, provide the information separately for each lien.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                        Page 4 of 8
                Case 18-68840-jrs               Doc 24        Filed 01/25/19 Entered 01/25/19 15:44:56                                 Desc Main
                                                              Document      Page 5 of 12
Debtor Scottie Lamar Cousins                                                                   Case number 18-68840-JRS
                 Information regarding                Calculation of lien avoidance                                              Treatment of remaining
                 judicial lien or security                                                                                       secured claim
                 interest



                 Name of creditor                                                                                                Amount of secured claim after
                                                      a.    Amount of lien                                           $8,853.94   avoidance (line a minus line f)
                 Performance Food Group
                                                      b.    Amount of all other liens                                $9,290.00                          ($9,290.00)
                 Collateral
                 HHG                                  c.    Value of claimed exemptions                              $4,000.00   Interest rate (if applicable)


                                                      d.    Total of lines a, b, and c                              $22,143.94                            %

                                                      e.    Value of debtor(s) interest in                                       Monthly payment on secured
                                                            property                            -                    $4,000.00   claim


                 Lien identification (such as         f.   Subtract line e from line d                              $18,143.94
                 judgment date, date of lien
                 recording)
                                                     Extent of exemption impairment
                 Dekalb County State Court Case
                 No. 17A62836-S                      (Check applicable box).

                                                              Line f is equal to or greater than line a.
                                                              The entire lien is avoided. (Do not complete the next column.)
                                                              Line f is less than line a.
                                                              A portion of the lien is avoided. (Complete the next column.)

                 Name of creditor                                                                                                Amount of secured claim after
                                                      a.    Amount of lien                                           $9,290.00   avoidance (line a minus line f)
                 Vader Servicing
                                                      b.    Amount of all other liens                                $8,853.94                          ($8,853.94)
                 Collateral
                 HHG                                  c.    Value of claimed exemptions                              $4,000.00   Interest rate (if applicable)


                                                      d.    Total of lines a, b, and c                              $22,143.94                            %

                                                      e.    Value of debtor(s) interest in                                       Monthly payment on secured
                                                            property                            -                    $4,000.00   claim


                 Lien identification (such as         f.   Subtract line e from line d                              $18,143.94
                 judgment date, date of lien
                 recording)
                                                     Extent of exemption impairment
                 UCC Statement
                                                     (Check applicable box).

                                                              Line f is equal to or greater than line a.
                                                              The entire lien is avoided. (Do not complete the next column.)
                                                              Line f is less than line a.
                                                              A portion of the lien is avoided. (Complete the next column.)

§ 3.5       Surrender of collateral.

            Check one.
                None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
            ■   The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request(s) that,
                upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed unsecured claim resulting from the
                disposition of the collateral will be treated in Part 5 below. No payments as to the collateral will be made, and all secured claims based on the
                collateral will not otherwise be treated by the plan.
                 Name of Creditor                                                            Collateral
    +
        -        Capital Asset Recovery                                                      Box Truck



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                 Page 5 of 8
           Case 18-68840-jrs                 Doc 24         Filed 01/25/19 Entered 01/25/19 15:44:56                                    Desc Main
                                                            Document      Page 6 of 12
Debtor Scottie Lamar Cousins                                                                 Case number 18-68840-JRS

§ 3.6   Other Allowed Secured Claims.

        A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
             5
        of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
        object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
        permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
        applicable.
        If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
        will be treated as an unsecured claim under Part 5 of this plan.
        The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
        (a) payment of the underlying debt determined under nonbankruptcy law, or
        (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
        § 1328, at which time the lien will terminate and be released by the creditor.



  Part 4:        Treatment of Fees and Priority Claims

§ 4.1   General.

        Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
§ 4.2   Trustee's fees.

        Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3   Attorney's fees.

        (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
        $_____________.
             3,485.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
        22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

        (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
        forth in the Chapter 13 Attorney's Fees Order.

        (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
        above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

        (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
        § 4.3(a).

                                                                                                               400.00
        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
        Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

        (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                             2,500.00
        the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
        debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
        stated amount or the maximum amount to the attorney, whichever is less.

        (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
              2,500.00
        $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
        the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
        14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
        Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

        (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
        from the funds available, any allowed fees, expenses, and costs that are unpaid.

        (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
        fees, expenses, and costs that are unpaid.


§ 4.4   Priority claims other than attorney's fees.
            None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

        (a) Check one.
            The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or reproduced.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                  Page 6 of 8
                Case 18-68840-jrs              Doc 24         Filed 01/25/19 Entered 01/25/19 15:44:56                                 Desc Main
                                                              Document      Page 7 of 12
Debtor Scottie Lamar Cousins                                                                  Case number 18-68840-JRS
            ■   The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-petition domestic support
                obligations directly to the holder of the claim.

                 Name and address of creditor:             Name and address of child support                    Estimated amount of        Monthly plan payment
    +                                                      enforcement agency entitled to § 1302(d)(1)
                                                           notice
                                                                                                                claim


                 Shandra North                             Division of Child Support Services                                 $17,000.00                     $50.00
                 634 N Aycock Street                       Attn: Bankruptcy Department
        -        Carrollton, GA 30117                      102 College Street
                                                           Carrollton, GA 30117



            (b) The debtor(s) has/have priority claims other than attorney's fees and domestic support obligations as set forth below:

                 Name and address of creditor:                                                                             Estimated amount of claim
    +
        -        Georgia Department of Revenue                                                                                                              $519.00


  Part 5:           Treatment of Nonpriority Unsecured Claims
§ 5.1       Nonpriority unsecured claims not separately classified.
            Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
            receive:
            Check one.
            ■   A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
                creditors provided for in this plan.
                The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
                made to all other creditors provided for in this plan.
                100% of the total amount of these claims

            Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
            allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
            debtor(s), and other priority claims under Part 4.

§ 5.2       Maintenance of payments and cure of any default on nonpriority unsecured claims.
            Check one.
            ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3       Other separately classified nonpriority unsecured claims.
            Check one.
            ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:           Executory Contracts and Unexpired Leases

§ 6.1       The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
            and unexpired leases are rejected.

            Check one.
                None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
            ■   Assumed items. Current installment payments will be disbursed directly by the debtor(s). Arrearage payments will be disbursed by the
                trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

                 Name of creditor                            Description of leased property or executory          Estimated                   Monthly
                                                             contract                                             amount of                   postconfirmation
    +                                                                                                             arrearage                   payment to cure
                                                                                                                                              arrearage

        -        Progressive Leasing                         Furniture Lease                                                          $0.00                       $0.00




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                 Page 7 of 8
                Case 18-68840-jrs             Doc 24        Filed 01/25/19 Entered 01/25/19 15:44:56                               Desc Main
                                                            Document      Page 8 of 12
Debtor Scottie Lamar Cousins                                                               Case number 18-68840-JRS

        -        IH6 Property Georgia                      Home Lease                                                          $4,575.00                $100.00


  Part 7:           Vesting of Property of the Estate

§ 7.1       Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
            debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
            completion of payments by the debtor(s).

  Part 8:           Nonstandard Plan Provisions

§ 8.1       Check “None” or list Nonstandard Plan Provisions.
            ■   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:           Signatures

§ 9.1       Signatures of Debtor(s) and Attorney for Debtor(s).
            The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


            /s/ Scottie Lamar Cousins
            Signature of debtor 1 executed on 01 / 25 / 2019                               Signature of debtor 2 executed on
                                              MM / DD / YYYY                                                                    MM / DD / YYYY

            2916 Noah Drive, Acworth, GA 30101
            Address                                        City, State, ZIP code           Address                                         City, State, ZIP code



            Dan Saeger                                                                    Date:   01 / 25 / 2019
            Signature of attorney for debtor(s)                                                   MM / DD / YYYY



            Rickman & Associates, P.C.                                                     1755 N Brown Rd Ste 200, Lawrenceville, GA 30043
            Firm                                                                           Address                                    City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                              Page 8 of 8
Case 18-68840-jrs       Doc 24    Filed 01/25/19 Entered 01/25/19 15:44:56        Desc Main
                                  Document      Page 9 of 12



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                               CASE NO. 18-68840-JRS

SCOTTIE LAMAR COUSINS                                CHAPTER 13
DEBTOR




                                   CERTIFICATE OF SERVICE

  I certify that true and correct copies of the Amended Chapter 13 Plan has been served
upon the following by placing same in an envelope with adequate First Class postage affixed
and depositing same in the United States Mail addressed for delivery to:


         Chapter 13 Trustee
         Nancy J. Whaley
         Suntrust Plaza Garden Offices
         303 Peachtree Center Ave, Suite 120
         Atlanta, GA 30303

         DEBTOR
         Scottie Lamar Cousins
         3830 Rice Pointe
         Decatur, GA 30034

         Harbor Touch
         2202 N Irving St
         Allentown, PA 18109



         And all creditors on the attached matrix.

Dated: January 25, 2019

/s/ Dan Saeger
Dan Saeger, Attorney for the Debtor
Georgia Bar No. 680628
Rickman & Associates, PC
706 S. Thornton Ave, Suite D
Dalton, Georgia 30720
678-500-9546
678-391-4422
Label Matrix for Case    18-68840-jrs
                  local noticing               Doc 24Capital
                                                         Filed
                                                             One01/25/19
                                                                 Auto Finance Entered 01/25/19 15:44:56
                                                                                                ADT          Desc Main
113E-1                                                  Document          Page
                                                    4515 N Santa Fe Ave. Dept. APS 10 of 12     1 Town Center Rd
Case 18-68840-jrs                                    Oklahoma City, OK 73118-7901              Boca Raton, FL 33486-1039
Northern District of Georgia
Atlanta
Fri Dec 14 15:02:02 EST 2018
AFB T A Division of Synovus                          ASHER Collection Svcs.                    Capital Asset Recovery, LLC
150 W Hancock Ave                                    4524 Southlake Pkwy # 15                  PO Box 192585
Athens, GA 30601-2726                                Hoover, AL 35244-3271                     Dallas, TX 75219-8523



Capital One Auto Finance, a division of Capi         Capital One Bank                          Cash Express, LLC
4515 N Santa Fe Ave. Dept. APS                       PO Box 30281                              345 South Jefferson Avenue, Suite 300
Oklahoma City, OK 73118-7901                         Salt Lake City, UT 84130-0281             Cookeville, TN 38501-3456



Check into Cash                                      Cintas                                    Cisco
1133 N Glenwood Ave                                  505 Airport Rd                            2225 Riverdale Rd
Dalton, GA 30721-2623                                Chattanooga, TN 37421-3514                College Park, GA 30337-5111



Coca Cola                                            Scottie Lamar Cousins                     Credit One Bank
2111 W Shepherd Rd                                   PO Box 2236                               PO Box 98872
Chattanooga, TN 37421-2315                           Jonesboro, GA 30237-2236                  Las Vegas, NV 89193-8872



DSRM National Bank                                   Dalton Food and Tobacco                   Division of Child Support Services
PO Box 631                                           601 N Glenwood Ave                        Attn: Bankruptcy Dept.
Amarillo, TX 79105-0631                              Dalton, GA 30721-2816                     102 College St
                                                                                               Carrollton, GA 30117-3137


Employee Solutions                                   Family Check Cashing                      Fedloan Servicing
1011 Abutment Rd                                     1317 Decatur Pike                         PO Box 60610
Dalton, GA 30721-4680                                Athens, TN 37303-2417                     Harrisburg, PA 17106-0610



First Premier Bank                                   (p)GEORGIA DEPARTMENT OF REVENUE          Georgia Power
3820 N Louise Ave                                    COMPLIANCE DIVISION                       96 Annex
Sioux Falls, SD 57107-0145                           ARCS BANKRUPTCY                           Atlanta, GA 30396-0001
                                                     1800 CENTURY BLVD NE SUITE 9100
                                                     ATLANTA GA 30345-3202

Georgia Power Company                                Ginnys                                    Gordon Food Service
2500 Patrick Henry Pkwy                              PO Box 2825                               1500 N River Rd
BIN 80003                                            Monroe, WI 53566-8025                     Lithia Springs, GA 30122-3896
McDonough, GA 30253-4298


(p)INTERNAL REVENUE SERVICE                          Invitation Homes                          Kohl’s Dept Store
CENTRALIZED INSOLVENCY OPERATIONS                    1717 Main St Ste 2000                     PO Box 3115
PO BOX 7346                                          Dallas, TX 75201-4657                     Milwaukee, WI 53201-3115
PHILADELPHIA PA 19101-7346
LVNV Funding, LLCCase   18-68840-jrs
                  its successors and assigns Doc 24MERRICK
                                                        Filed
                                                           BANK01/25/19 Entered 01/25/19   15:44:56
                                                                                            Macys DSNB   Desc Main
assignee of FNBM, LLC                                  Document          Page 11 of 12
                                                   Resurgent Capital Services               PO Box 8218
Resurgent Capital Services                         PO Box 10368                             Mason, OH 45040-8218
PO Box 10587                                       Greenville, SC 29603-0368
Greenville, SC 29603-0587

Market Grocery                               Merrick Bank                                   Mid America Bank & Trust
PO Box 397                                   PO Box 9201                                    5109 S Broadband Ln
Forest Park, GA 30298-0397                   Old Bethpage, NY 11804-9001                    Sioux Falls, SD 57108-2208



Navient                                      Payline                                        Performance Food Group
PO Box 9655                                  225 W Wacker Dr                                Simpson, Uchitel & Wilson, LLP
Wilkes Barre, PA 18773-9655                  Chicago, IL 60606-1260                         PO Box 550105
                                                                                            Atlanta, GA 30355-2605


(p)PORTFOLIO RECOVERY ASSOCIATES LLC         Premier Bankcard, Llc                          Progressive Leasing
PO BOX 41067                                 Jefferson Capital Systems LLC Assignee         256 W Data Dr
NORFOLK VA 23541-1067                        Po Box 7999                                    Draper, UT 84020-2315
                                             Saint Cloud Mn 56302-7999


Robert Scott Rickman                         Royal Wholesale Foods                          Daniel R. Saeger
Rickman & Associates, PC                     4450 Business Park Ct SW                       Rickman & Associates, P.C.
Suite 200                                    Lilburn, GA 30047-2974                         706 S Thornton Ave. Ste. D
1755 North Brown Road                                                                       Dalton, GA 30720-8212
Lawrenceville, GA 30043-8196

Scottie Lamar Cousins                        Shandra North                                  Southerland’s Food Service
801 East 12th Street                         634 N Aycock St                                PO Box 786
Chattanooga, TN 37403-3208                   Carrollton, GA 30117-2930                      Forest Park, GA 30298-0786



State Court of DeKalb County                 Sysco Atlanta, LLC                             THS Food Service
556 N McDonough St                           2225 Riverdale Rd.                             801 E 12th St
Decatur, GA 30030-3355                       College Park, GA 30337-5121                    Chattanooga, TN 37403-3208



THS Food Service Distributor                 THS Foodservice                                United States Attorney
801 E. 12th Street                           801 East 12th Street                           Northern District of Georgia
Chattanooga, TN 37403-3208                   Chattanooga, TN 37403-3208                     75 Ted Turner Drive SW, Suite 600
                                                                                            Atlanta GA 30303-3309


University of West Georgia                   Vader Servicing                                Vader Servicing, LLC
1601 Maple St                                5 W 37th St Fl 2                               Everest Business Funding
Carrollton, GA 30118-0001                    New York, NY 10018-5385                        8200 N.W. 52nd Terrace, Suite 200
                                                                                            Doral, FL 33166-7852


Nancy J. Whaley                              Whitfield County Magistrate Court
Nancy J. Whaley, Standing Ch. 13 Trustee     Attention: Civil Clerk
303 Peachtree Center Avenue                  PO Box 368
Suite 120, Suntrust Garden Plaza             Dalton, GA 30722-0368
Atlanta, GA 30303-1216
                Case 18-68840-jrs           Doc 24      Filed 01/25/19 Entered 01/25/19 15:44:56                       Desc Main
                                                        Document     Page 12 of 12
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue                        Internal Revenue Service                             Portfolio Recovery Associates, LLC
1800 Century Blvd NE                                 Attn: Centralized Insolvency Operation               POB 41067
Atlanta, GA 30345-3202                               PO Box 21126                                         Norfolk VA 23541
                                                     Philadelphia, PA 19114-0326


End of Label Matrix
Mailable recipients    58
Bypassed recipients     0
Total                  58
